This is an appeal by the Buffalo Evening News from a decision of the Unemployment Insurance Appeal Board, which affirmed a decision of an Unemployment Insurance Referee holding that claimant was an employee of appellant and entitled to unemployment insurance benefits. The sole question is whether claimant was an employee or an independent contractor. The question is one of fact and there is evidence to sustain the decision appealed from. Decision unanimously affirmed, with costs to the Industrial Commissioner. Present — Hill, P. J., Bliss, Heffernan, Sehenck and Foster, JJ,